MEMORANDUM **
Kevin Jay Croft appeals from the 90-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute and distribution of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and distribution of methamphetamine, in *665violation of 21 U.S.C. § 841(a)(1). In light of the valid appeal waiver, we dismiss.
Croft contends that the appeal waiver in his plea agreement is not enforceable. We conclude that the appeal waiver was knowing and voluntary, see United States v. Navarro-Botello, 912 F.2d 318, 320-22 (9th Cir.1990), and that the waiver precludes our review of Croft’s remaining contentions, see United States v. Bibler, 495 F.3d 621, 623-24 (9th Cir.2007).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.